Citation Nr: 1515656	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  05-29 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected right shoulder injury residuals prior to December 8, 2007 and in excess of 20 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to April 1990 and from October 2000 to January 2001. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2007, the appellant testified at a hearing before a Veterans Law Judge who has since retired from the Board.  In compliance with VA's governing laws and regulations, the Veteran was sent a letter in January 2015 notifying him of his right to another hearing before a different Veterans Law Judge. 38 U.S.C.A. § 7107(c) (West 2002); C.F.R. § 20.717 (2014).  As of this time, the Veteran has not responded to the January 2015 letter and has not requested another hearing before the Board. The Board will therefore proceed with adjudication.

In October 2007, January 2009, September 2010 and July 2012, the case was remanded for further development.  Overall, the Board finds that the RO substantially complied with all remand directives and an additional remand is not necessary to comply with the holding in Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to an increased initial rating for a left shoulder/hands disorder, entitlement to an increased rating for a cervical spine disorder, entitlement to an increased rating for major depression and entitlement to a total disability rating based on unemployability (TDIU) are the subject of a separate Board decision.


FINDINGS OF FACT

1.  Prior to August 22, 2007, the Veteran's right shoulder disability was manifested by flexion to 160 degrees and abduction to 160 degrees with pain; other symptoms were found to be secondary to brachial plexopathy; ankylosis, fibrous union, nonunion or loss of head of the humerus were not shown.

2.  On August 22, 2007, at his hearing before the Board, the Veteran testified that he could raise his arm to shoulder level; the Veteran is competent to relate how far he can raise his arm and the Board finds no reason to disbelieve the Veteran's testimony under oath.

3. At a December 8, 2007 VA examination, the Veteran's right shoulder disability was manifested by flexion to 20 degrees and abduction to 30 with evidence of exaggeration of symptoms in relation to pathology.

4.  At VA examinations in May 2009, January 2013 and May 2014, the Veteran's right shoulder disability was manifested by flexion at worst to 70 degrees with evidence of pain, fatigability and less movement than normal; ankylosis, fibrous union, nonunion or loss of head of the humerus were not shown.

5.  Many of the symptoms that the Veteran experiences in his right upper extremity have been found to be related to his service-connected brachial plexopathy and service-connected cervical spine degenerative disc disease.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected right shoulder injury residuals were not met prior to August 22, 2007.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3 , 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).

  
2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 20 percent (but no higher) for service-connected right shoulder injury residuals were met from August 22, 2007.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3 , 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA notice was initially provided to the Veteran in October 2003.  The letter provided notice as to the evidence necessary to substantiate his claims.  The July 2005 SOC provided the Veteran with the relevant rating criteria for his disability, as listed at various diagnostic codes.  In addition, January 2008, April 2010 and March 2012 supplemental statements of the case also provided this information. The claimant was informed of the evidence needed to achieve a higher schedular rating.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including VA treatment records and Social Security Administration (SSA) disability records.  In addition, the Veteran has undergone five VA examinations during the appeal period, to include examinations in January 2004, December 2007, May 2009, January 2013 and May 2014.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  All examinations were based on a physical examination of the Veteran and together provide the medical information needed to address the rating criteria relevant to the issues on appeal.  There is adequate medical evidence of record to make a fully informed determination on the issue decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) .

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Entitlement to Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  While the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including section 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

There are multiple diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected shoulder disorders under 38 C.F.R. § 4.71a.  These include: DC 5200 (for ankylosis of the scapulohumeral articulation); DC 5201 (limitation of motion in the arm); DC 5202 (for rating other impairment of the humerus, involving malunion, recurrent dislocation, fibrous union, nonunion, or loss of head); DC 5203 (for rating impairment of the clavicle or scapula). 

The Veteran's right shoulder disability is rated under DC 5201 for limitation of motion.  Under DC 5201, a 20 percent evaluation is assigned for limitation at shoulder level.  A 30 percent rating is assigned when motion is limited to midway between the side and shoulder level.  A 40 percent rating is assigned when motion is limited to 25 degrees from the side. 38 C.F.R. § 4.71a, DC 5201.
 
The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees.  38 C.F.R. § 4.71a, Plate I. With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder. Id.

DC 5003 relates to degenerative arthritis, which has been identified in the Veteran's right shoulder, and notes that when limitation of motion is noncompensable under the appropriate diagnostic codes for a specific joint, a rating of 10 or 20 percent is for application to be combined, not added depending on the number of joints involved and whether they are major (dominant arm, here the right) or minor (non-dominant arm, here the left).  Note (1) indicates that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.  In other words, the Veteran will not be entitled to a rating under both DC 5003 and DC 5201.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his disabilities requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

III.  Entitlement to Increased Ratings

Service connection for right shoulder injury residuals was granted with an evaluation of 10 percent under DC Code 5203 (for impairment of the clavicle) in an October 2001 rating decision.  In September 2003, the Veteran filed a claim for an increased rating.  

In January 2004, the Veteran underwent a VA examination of his shoulder.  Upon examination, no atrophy was noted.  Forward flexion was to 160 degrees and abduction was to 160 degrees further limited by pain at 160.  X-ray of the right shoulder was within normal limits.  The examiner indicated that the Veteran's symptoms and "true pathology such as the shooting pain down his right upper extremity is secondary to a brachial plexopathy."  The examiner felt the pain with range of motion was "more of a neuropathic type pain."
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  In March 2004, service connection for brachial plexopathy was granted and a 20 percent evaluation was assigned to compensate for the disability affecting the Veteran's right arm and hand.  The 10 percent rating for right shoulder residuals was continued based on the results of the January 2004 examination.  In an August 2005 Form 9, the Veteran appealed to the Board.

In August 2007, the Veteran testified at a hearing before the Board.  He explained the functional limitation he experienced on the right side of his body due to brachial plexopathy and his right shoulder disability.  He indicated he could not do much with his right hand such as hold objects and that the right side disability affected most aspects of his life.  He indicated he could raise his right arm to shoulder level.  The Veteran's representative requested a contemporaneous examination to better assess the current severity of the Veteran's disability; thereafter, the Board remanded the claim for a VA examination.  

In December 2007, the Veteran underwent another VA examination.  The Veteran indicated that he had experienced further progression of pain and was very limited in the use of his right upper extremity.  The shoulder flexed to 20 degrees with pain at 20.  Extension was to 10 degrees with pain at 10 degrees.  It was noted that during the examination, there appeared to be evidence of "somewhat theatrical and symptom amplification exaggeration in regards to references to pain provoked by physical examination maneuvers which [did] not fit any typical anatomical and physiological patterns."  X-ray of the right shoulder revealed some calcification seen in the attachment of the ligament in the clavicle along with some mild degenerative changes in the acromioclavicular joint; otherwise, the x-ray was within normal limits.  The impression was right upper extremity complex regional pain syndrome.  The ranges of motion during passive, active and three repetitive motions were noted to be the same and there was no additional functional loss due to pain.  The examiner noted that his interpretation of the examination was somewhat difficult given the "lack of specific anatomic or physiological pathology."  The examiner found that the pain symptoms seemed to be "somewhat out of proportion" to his pathological and subjective findings.  

In a January 2008 statement of the case, the RO changed the diagnostic code under which the Veteran's shoulder disability was rated to DC 5201.  Based on range of motion testing at the December 2007 examination, the RO increased the rating for the Veteran's right shoulder disability to 20 percent.  The RO also continued a 20 percent rating for service-connected right upper extremity brachial plexopathy.  The Veteran appealed.

In September 2008, the Board denied a rating in excess of 20 percent for brachial plexopathy.  The Board found that disability caused decreased movement and sensation in the arm and shoulder due to a nerve problem.  The Board denied a rating in excess of 20 percent because the neurological impairment of the right upper extremity was mild, rather than moderate or severe.  The Board remanded the Veteran's right shoulder claim to provide him adequate notice as set forth in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In May 2009, the Veteran underwent another VA examination that included consideration of his right shoulder, cervical spine and peripheral nerves.  The Veteran indicated he had been wearing a sling since 2004 and had constant pain in the right shoulder.  He indicated sensitivity to light touch and temperature change.  No atrophy was noted.  Examination of the shoulder showed forward flexion to 70 degrees.  It was noted most of the pain complained of during the examination was a burning pain along the shoulder blade.  The examiner did not find any gross neurologic abnormalities.  Right shoulder brachial plexopathy and mild complex regional pain disorder were noted.  X-ray showed distal clavicle exostosis along the inferior margins in two places. 

In June 2009, the RO increased the rating for the Veteran's service-connected cervical spine degenerative disc disease to 20 percent disabling effective in December 2007.  This was raised from a 10 percent disability rating that had been in effect since September 2003.
In September 2010, the Board remanded the Veteran's right shoulder claim based on evidence that the Veteran was receiving Social Security Administration disability benefits and undergoing vocational rehabilitation.  Records were sought.

After further development and the issuance of a supplemental statement of the case in March 2012, the Board remanded the claim again in July 2012 for another VA examination to adequately assess the current nature and severity of the Veteran's shoulder disability.  

In January 2013, the Veteran underwent an examination.  Flare-ups were noted impacting the ability of the Veteran to lift "because of weakness and pain."  Forward flexion was to 80 degrees with pain beginning at 70 degrees.  Abduction was to 70 degrees with pain beginning at 70 degrees.  Due to complaints of pain and fatigue, the examiner found the Veteran was unable to perform repetitive-use testing.  The examiner noted functional impairment, to include less movement than normal, weakened movement, excess fatigability, incoordination and pain on movement.  Muscle strength was noted to be normal.  There was no evidence of ankylosis.  Degenerative joint disease was noted at the AC joint with impingement.  

In May 2014, the Veteran underwent another examination.  Right shoulder flexion was to 70 degrees with pain beginning at 70 degrees.  Abduction was to 70 degrees with pain beginning at 70 degrees.  There was no additional limitation of motion on repetitive flexion.

Upon review of the record in its entirety, the Board finds that the 20 percent schedular rating currently assigned for the disability in the Veteran's right shoulder is proper.  However, given evidence of limitation of motion of the arm to shoulder level at the August 22, 2007 hearing followed by subsequent examination reports showing limitation of flexion to 70 degrees, a 20 percent rating from August 22, 2007 should be granted.   

The Board notes that this claim is made more difficult by the fact that the symptoms affecting his right upper extremity are caused by three different service-connected disabilities, to include his right shoulder disability, cervical spine degenerative disc disease which is rated as 20 percent disabling and right upper extremity brachial plexopathy which is also rated as 20 percent disabling.  Here, while recognizing the symptoms considered within the ratings for the other service-connected disabilities affecting the right arm and hand, the Board will focus on the disability in the Veteran's right shoulder pursuant to the diagnostic codes relevant to the shoulder in the Rating Schedule.

Prior to August 22, 2007, the evidence did not show limitation of motion of the arm to shoulder level which is what is required for an award of a 20 percent schedular rating.  The examination report in September 2003 indicated only slight limitation of motion to 160 degrees out of 180 degrees of normal flexion.  The Veteran competent to report what comes to him through his senses, such as being able to raise his arm to a certain height especially given that such limitation was generally reflected in the examination results from May 2009 and thereafter.  Layno v. Brown, 6 Vet. App. 465 (1994).   There is no reason to disbelieve that the Veteran's right arm motion was limited to shoulder level as of August 22, 2007.  

The Board recognizes the severely limited motion shown at the December 2007 VA examination.  Given the testimony at the Veteran's hearing only two months prior that the Veteran was able to raise his arm to shoulder level and the notations by the VA examiner that the Veteran was exaggerating his limitation, the Board finds that the examination results provided in December 2007 are not probative.  This finding is also supported by the subsequent examination reports consistently showing forward flexion to 70 degrees.

As explained, the Board finds that a disability rating in excess of 10 percent for right shoulder injury residuals is not warranted prior to August 22, 2007 because it was not yet factually ascertainable that the Veteran's arm motion was limited to the shoulder level which demonstrates eligibility for a 20 percent rating.  In addition, a rating higher than 10 percent is not warranted prior to August 22, 2007 under the other code sections pertaining to the shoulder; the Veteran did not have ankylosis, recurrent dislocation, fibrous union, nonunion or loss of head of the humerus and did not have nonunion or dislocation of the clavicle or scapula.
As of August 22, 2007, limitation of motion in the shoulder reflected eligibility for a 20 percent schedular rating for right shoulder injury residuals.  For a rating in excess of 20 percent, the evidence would have to show ankylosis, malunion of the humerus, recurrent dislocation, nonunion of or loss of head of the humerus, limitation of motion to midway between side and shoulder level or to 25 degrees from the side.  None of the examination reports of record besides the December 2007 examination, at which the Veteran was found to be exaggerating his symptoms, contain such evidence. 

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain. DeLuca, 8 Vet. App. at 206-07.  As noted, although pain may cause functional loss, pain in and of itself does not constitute functional loss as contemplated by VA regulations applicable to the musculoskeletal system. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The evidence does not demonstrate measurable functional loss that would equate to a loss of flexion or extension that would support the assignment of a higher disability rating caused by residuals of the right shoulder injury alone.  38 C.F.R. §§ 4.40, 4.45 (2013).  As explained, in order to receive a schedular rating in excess of 10 percent prior to August 22, 2007, the evidence would have to show more severe limitation or motion or other aspects of disability which are not present in the record.  In order to warrant a schedular rating in excess of 20 percent on and after August 22, 2007, the Veteran would need to show flexion limited to 45 degrees or worse.  

Upon consideration of the DeLuca factors and compensation for functional loss, the record reflects that the Veteran does have functional loss in his right arm that is affected by disability in his cervical spine and brachial plexopathy.  In addition, there is functional loss specifically in the shoulder caused by pain, less movement than normal, weakened movement and fatigability.  However, upon review of the evidence, the Board finds that any functional loss present is taken into account by the ratings assigned and by the separate 20 percent ratings for cervical spine degenerative disc disease and right upper extremity brachial plexopathy.  Notably, at no time during the appeal period has the Veteran's measured limitation of motion come close to the limitation required for a 30 percent rating or higher.  The totality of the evidence suggests that the 10 percent rating prior to August 22, 2007 and the 20 percent rating thereafter were compensating the Veteran for additional disability beyond that reflected in the limitation of motion requirements set forth in the rating schedule.

III.  Extraschedular Considerations

The Board finds that the record does not reflect that the Veteran's right shoulder injury residuals are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

In this case, the evidence does not demonstrate that the Veteran has such an exceptional disability picture that the available schedular ratings are inadequate.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's shoulder disability, without consideration for the impact of right upper extremity brachial plexopathy and cervical spine degenerative disc disease, are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for his right shoulder injury residuals are inadequate and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. at 218   (1995).  

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  As noted in the Introduction, a claim for TDIU is the subject of a separate appeal that will be considered by the Board in a separate decision.  As such, the Board does not have jurisdiction to consider such claim as part of this decision.


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected right shoulder injury residuals prior to August 22, 2007 is denied.

Entitlement to a disability rating of 20 percent (but no higher) for service-connected right shoulder injury residuals is granted from August 22, 2007, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


